Citation Nr: 0706612	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  04-26 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for major depressive 
disorder.

4.  Entitlement to service connection for residuals of a 
shrapnel wound resulting in digestive problems.

5.  Entitlement to service connection for a knee condition.

6.  Entitlement to service connection for a heart condition 
to include as secondary to a hypertension.

7.  Entitlement to service connection for residuals of a 
right heel and ankle fracture.

8.  Entitlement to service connection for hypertension.

9.  Whether new and material evidence, sufficient to reopen a 
claim of service connection for a back disorder, has been 
received.

10.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from June 1954 to May 1956.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision by which the RO denied 
entitlement to the benefits sought herein.  

The RO previously denied service connection for a back 
disability by July 1957 rating decision that became final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2006).  In its present adjudication, the RO found that no 
new and material evidence had been received.  A previously 
decided claim may not be reopened in the absence of new and 
material evidence.  Barnett v. Brown, 8 Vet. App. 1 (1995) 
(citing 38 U.S.C. §§ 5108, 7104(b)).  Further, regardless of 
RO action, the Board is bound to decide the threshold issue 
of whether the evidence is new and material before addressing 
the merits of a claim.  Id. 

In connection with this appeal, it is noted that the veteran 
requested and was scheduled for a personal hearing before a 
Veterans Law Judge at the RO.  On the date of the hearing, he 
cancelled the hearing and indicated that he did not wish to 
be scheduled for any future hearings.  

In his July 2004 notice of disagreement, the veteran appears 
to have raised the claim of entitlement to service connection 
for a shoulder disability.  As this issue has not been 
procedurally developed, the Board is referring it to the RO 
for initial adjudication.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).

The issues of whether new and material evidence, sufficient 
to reopen a claim of service connection for a back disorder, 
has been received and whether the veteran is entitled to TDIU 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's assertions regarding any period of service 
prior to June 1954 and after May 1956 are not credible, and 
the veteran did not serve in Korea or Vietnam.

2.  PTSD is not shown to be related to the veteran's active 
duty service.

3.  Hepatitis C is not shown to be related to the veteran's 
active duty service.

4.  The veteran is not shown to be suffering from major 
depressive disorder.

5.  The veteran is not shown to be suffering from a digestive 
condition resulting from shrapnel wounds and allegations of 
shrapnel wounds are not credible.

6.  A knee condition is not shown to be related to the 
veteran's active duty service.

7.  A heart condition is not shown to be related to the 
veteran's active duty service and is not shown to be the 
proximate result of a service-connected disability.

8.  The veteran is not shown to be suffering from residuals 
of a right heel and ankle fracture.

9.  The veteran's hypertension is not shown to be related to 
the veteran's active duty service and is not presumptively 
linked thereto.

10.  The veteran did not engage in combat with the enemy.


CONCLUSIONS OF LAW

1.  The veteran's PTSD was not incurred in or as a result of 
his active duty service. 38 U.S.C.A. §§ 1110, 1131, 1154, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2006).

2.  The veteran's hepatitis C is not due to disease or injury 
that was incurred in active duty service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2006).

3.  Major depressive disorder is not due to disease or injury 
that was incurred in active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2006).

4.  The veteran's alleged digestive problems resulting from 
shrapnel injuries are not due to disease or injury that was 
incurred in active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).

5.  The veteran's bilateral knee arthritis is not due to 
disease or injury that was incurred in active duty service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2006).

6.  The veteran's claimed heart condition was not incurred in 
or as a result of his active duty service nor is it the 
proximate result of a service-connected disability.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2006).

7.  Residuals of a right heel and ankle fracture are not due 
to disease or injury that was incurred in active duty 
service.

8.  The veteran's hypertension was not incurred in or as a 
result of his active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

In this case, in an April 2003 letter, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete his claims, and of what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter also advised the veteran to identify any 
additional information that he felt would support his claims 
and effectively informed him to submit any relevant evidence 
in his possession.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

The Board acknowledges that the content of the VCAA notice 
provided to the veteran in this case may not have been 
sufficient to comply with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as interpreted by the 
Court in Dingess/Hartman.  The Board finds, however, that any 
such deficiency is harmless error and does not result in 
prejudice to the veteran.  For example, element (1), veteran 
status, has been clearly established and is not at issue in 
this case.  As explained above, the veteran has received 
appropriate notice as to elements (2) and (3).  With respect 
to elements (4) and (5), degree of disability and effective 
date, the Board finds that such matters are rendered moot in 
light of the Board's decision below.  The matters decided 
herein are denied, and no disability ratings or effective 
dates will be assigned.

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that to decide the appeal at this time would not be 
prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's June 1954 to May 1956 service medical 
records are on file as are post-service VA and private 
medical records.  As well, the veteran was afforded several 
VA medical examinations relevant to the claims discussed 
below. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.

The Veteran's Service 

The veteran's undisputed DD Form 214 reflects service from 
June 1954 to May 1956.  This is the only service that has 
been verified by the National Personnel Records Center.

The veteran alleges that he served in Vietnam.  He submitted 
a DD Form 214 purporting to show service between May 1958 and 
December 1968.  The National Personnel Records Center (NPRC) 
has been able to verify only service from June 1954 to May 
1956.  The NPRC's inability to verify the claimed additional 
service is not the only indication that the veteran is 
attempting to perpetrate falsehoods regarding the dates and 
nature of his service.  There are other reasons for which the 
Board finds that the veteran's assertions regarding 
additional service lack any measure of credibility.  These 
are discussed below.

The DD Form 214 purporting to show service between May 1958 
and December 1968 appears to be a forgery.  The Board notes 
that it reflects a rank of O-2 (First Lieutenant) and such 
honors as a Combat Infantryman Badge, Purple Heart, Silver 
Star, Bronze Star with Valor, Vietnam Service Medal, and 
Vietnam Campaign Medal.  In or about March 2003, the veteran 
submitted a Constituent Fact Sheet to a Congressman, 
indicating that he was a Second Lieutenant, namely, an O-1.  
Had the veteran actually attained the rank of O-2, he would 
not likely have represented himself to his Congressman as an 
O-1.  Next, the Board points to other inconsistencies in the 
document.  The DD 214, initially submitted by the veteran in 
January 2003, includes the words "Green Beret" in block 23a 
and the DD 214 submitted March 2003 does not have these words 
in block 23a.  Further, in a June 2003 VA treatment record 
the veteran reported two tours in Vietnam in 1963-64 and in 
1966-67.  In the March 2003 correspondence he indicated that 
he served 18 months in Vietnam as a second lieutenant.  The 
DD 214 in question reflects that he attended officer 
candidate school in 1965 so he would not have been an officer 
in 1963-64.

The Board observes that the veteran submitted a claim for VA 
benefits in November 1997, well after his alleged second 
period of service.  In it, however, he made no mention of his 
alleged second period of service and failed to report that he 
had become an officer during that time.  He indicated that 
his service extended from 1954 to 1972, with the period after 
May 1956 being in the Reserve or National Guard.  Even there, 
however, the veteran submitted inaccurate information 
regarding his rank.  He stated that he achieved the rank of 
E-6 (Staff Sergeant) but asserted that the rank of E-6 
represented the rank of Sergeant First Class (SFC), which 
actually indicates the rank of E-7.  The Board doubts that 
any SFC would have had any confusion as to the nature of 
their rank.  The veteran's valid DD Form 214, pertaining to 
his recognized period of service, shows that when he left 
service in May 1956 he was a Private First Class 
corresponding to the rank of E-3.

In February 1989, the veteran told a private psychologist 
that he was injured and left Vietnam in 1967.  Approximately 
ten years later, he began to have difficulties with 
nightmares and flashbacks and sought mental health treatment 
that included shock treatment. 

The veteran's misrepresentations continued to VA mental 
health professionals who provided treatment.  In September 
1999, the veteran spoke of horrific experiences in Vietnam 
and a drinking problem that began upon his return from 
Vietnam in 1968 or 1969.  The only evidence of Vietnam 
service, however, stems from inaccurate assertions of the 
veteran.  

Later in September 1999, the veteran told a VA examiner that 
he served two tours in Vietnam.  The first was from 1963 to 
1964 and the second from 1966 to 1967.  Only a few days 
prior, he indicated that he returned from Vietnam in 1968 or 
1969.  He recounted that he was a member of the Green Beret 
Special Forces and was an adviser to the Montanyards during 
his first tour.  During the second, he served with a Central 
Intelligence Agency (CIA) interrogation and assassination 
group.  He stated that he was injured in a helicopter crash 
and was in a body case for six months during hospitalizations 
in Osaka and Ft. Sam Houston.

The very next day, the veteran told a VA examiner that upon 
returning from Vietnam, he participated in Phoenix Project 
and that he was assigned to Ft. Sam Houston where he and 
other Special Forces members received psychiatric treatment 
for three months where he received electroconvulsive therapy.  
He did not mention any hospitalization for the injuries 
sustained in the helicopter crash.  The Board notes that in 
1989, he reported shock treatment a decade after his return 
from Vietnam.  

Also in September 1999, he asserted, contrary to other dates 
provided, that he served in the army from 1957 to 1967.  He 
made no mention of earlier service, and the dates provided 
contradict those given on other occasions.

In March 2000, the veteran spoke of having suffered a head 
trauma in Vietnam but did not mention the helicopter crash, 
which according to earlier recitations, entailed six months 
in a body cast.  

In a February 2002 statement, the veteran asserted that he 
contracted hepatitis C in Vietnam following a helicopter 
accident in October 1967.  This time, he said that a rocket 
propelled grenade came through the pilot's window, 
"instantly decapitating and exploding wounding co-pilot and 
crew and myself."  The veteran indicated that he sustained 
burn injuries and other wounds and that after landing in 
DaNang, he was evacuated to Osaka for treatment including 
transfusions, plastic surgery, and placement in a body case.  
Apparently, classified documents under CIA control contain 
records of what transpired that day.  In prior years, the 
veteran spoke of a helicopter crash and did not mention a 
rocket propelled grenade.  He did not mention burn injuries, 
plastic surgery, or blood transfusions.  Had the events 
described in February 2002 actually taken place, the veteran 
would have likely have spoken of them in September 1999 when 
he described a helicopter crash not involving a rocket 
propelled grenade or burn injuries.  

In another February 2002 written statement, the veteran 
insisted that his duty included operations deep into North 
Vietnam, Laos, and Cambodia.  These operations resulted in 
the award of the Silver Star, Purple Heart, Bronze Star with 
Valor, Vietnam Cross of Gallantry, Combat Infantryman Badge, 
and ten others.  The DD Form 214 provided by the veteran does 
not reflect a Vietnam Cross of Gallantry and "ten other" 
awards and decorations.

In December 2002, the veteran provided the following service 
dates in Vietnam: 1963 to 1964 and 1967 to 1968.  At other 
times he allegedly returned from Vietnam in 1967.  Regarding 
his medals, he contended that he was awarded the Vietnam 
Combat Jump Wings with a star.  He never discussed this 
achievement in other communications.  He also indicated that 
he jumped 30 feet from a helicopter that was shot down by a 
rocket propelled grenade.  This resulted in lumbar spine 
injuries and being placed in a full body cast in Japan.  This 
version of the helicopter accident does not include burn 
injuries and provides details not contained in previous 
accounts of the story.  For example, the veteran never made 
mention of a 30 foot helicopter jump or back injuries.  As 
noted above, at one time he described the helicopter as 
landing at Da Nang.

On June 2003 VA psychiatric examination, the veteran stated 
that his second period of service was from 1958 to 1969.  The 
purported DD Form 214 from his alleged second period of 
service reflects service only until 1968.  He reported 
service in Vietnam from 1963 to 1964 and from 1966 to 1967.  
He spoke of an incident in which he was ordered to kill all 
of the inhabitants of a village.  He neglected, however, to 
refer to any version of the helicopter incident when asked 
about his PTSD-inducing stressors.

The Board points to another oddity.  In September 1999, the 
veteran reported having been raised on a farm in "Lafette", 
Louisiana.  On June 2003 VA psychiatric examination, he 
indicated that he was from Trimble, Tennessee.  The latter is 
confirmed by the valid DD Form 214 from the veteran's first 
period of service.

Based on the inconsistencies in the veteran's accounts of the 
nature of his alleged period of service after 1956, which 
include discrepancies as to dates of service and rank, 
varying claims as to awards and decorations received, 
inconsistent versions regarding the nature of injuries 
sustained, varying recitations of a helicopter accident that 
one would not likely forget, conflicting timing of 
electroshock therapy, implausible misspellings, submission of 
the same DD 214 containing different information, and 
differing accounts of where he was from, the Board finds that 
the veteran has misrepresented himself to VA and that he 
lacks all credibility.  The Board does not accept as true any 
allegations of service after May 1956 or prior to June 1954..

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b). 

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as hypertension, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.304(f).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

Discussion

PTSD 

The service medical records are devoid of diagnosis or 
suggestion of PTSD or related psychiatric disorder.  Post 
service VA medical records do contain diagnoses of PTSD based 
on recitations of stressors that occurred during service in 
Vietnam.  The Board has already established that the veteran 
did not serve in Vietnam.  Thus, the stressors are not 
confirmed, and service connection for PTSD based on the 
Vietnam-related stressors is denied.  38 C.F.R. §§ 3.303, 
3.304.  

The Board acknowledges that if the veteran served in combat 
with the enemy, the alleged PTSD-inducing stressors would not 
need to be confirmed.  38 U.S.C.A. § 1154; 38 C.F.R. § 4.304.  
The veteran certainly alleges combat service.  These 
assertions stem from a period of service that did not take 
place.  The Board finds, therefore, that he did not serve in 
combat with the enemy, and the combat presumption does not 
attach. 

Hepatitis C 

The current medical records indicate a diagnosis of hepatitis 
C.  The veteran's service medical records do not show 
hepatitis C or any hepatitis C risk factors such as blood 
transfusions.

The veteran alleges that his hepatitis C resulted from a 
blood transfusion following injuries in Vietnam.  As stated 
above, he did not serve in Vietnam.  In any event, he is not 
shown to be competent to render medical opinions upon which 
the Board may rely.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  The competent medical evidence does not contain 
an opinion regarding the date of infection and does not 
reflect a nexus between the veteran's hepatitis C and 
service, without which service connection cannot be granted.  
38 C.F.R. § 3.303.  Service connection for hepatitis C, 
therefore, is denied.  Id.

Major depressive disorder 

The available service medical records do not reflect a 
diagnosis of major depressive disorder or any similar 
psychiatric condition.  

After service, in February and December 1999, VA treatment 
records indicate diagnoses of depression.

In June 2003, the veteran was afforded a VA psychiatric 
examination.  Following an interview of the veteran, the 
examiner diagnosed PTSD.  He did not diagnose or suggest that 
the veteran was suffering from major depressive disorder.

There is no other evidence of depression and no psychiatric 
records dating after June 2003.

Given the fact that the most recent medical evidence does not 
reflect a finding of major depressive disorder, service 
connection for that condition is denied.  Service connection 
can only be granted for currently shown disabilities.  
38 C.F.R. § 3.303; Gilpin, supra.  Major depressive disorder 
was not present in June 2003 or since.  Indeed, there is no 
mention of depression after December 1999.  Due to the lack 
of recent evidence of depression and the absence of such a 
diagnosis in over seven years, the Board concludes that the 
veteran does not now suffer from major depressive disorder.  
Because he does not suffer from major depressive disorder, 
service connection for that disorder is denied.  Id.

The Board notes that because major depressive disorder is not 
currently shown, there is no need for an opinion regarding a 
nexus between major depressive disorder and service.  

Residuals of a shrapnel wound resulting in digestive problems 

The service medical records are silent as to shrapnel wounds 
of any sort and in any location.

On February 1998 VA general medical examination, the examiner 
found that the veteran's abdomen with soft with no masses or 
tenderness.  There was mild epigastric tenderness on 
palpation.  Bowel sounds were normal.  The examiner noted no 
abdominal or any other shrapnel wounds and did not diagnose 
any specific digestive problems.

In contrast, on May 2003 VA medical examination, the veteran 
gave a history of shrapnel wounds to the right lower abdomen 
in Vietnam.  On examination, the examiner noted irregular 
scarring in the right lower quadrant resulting from shrapnel.  
She diagnosed diverticulosis with a history of deverticulitis 
that was not secondary to shell fragment wounds, subclinical 
gastroesophageal reflex disease not secondary to shell 
fragment wounds, and gastrointestinal bleeding that was 
resolved.  She diagnosed no other disorders related to the 
digestive system.  

On June 2003 VA scars examination, the veteran explained that 
he suffered shrapnel injuries in Korea in 1953.  He did not 
serve in 1953, and his only foreign service, according to the 
authentic DD Form 214, was in Germany.  The examiner 
diagnosed shrapnel scars that were well healed.

The Board does not credit the veteran's assertions regarding 
shrapnel wounds sustained in either Korea or Vietnam.  He is 
not shown to have served in either country.  In any event, he 
has no gastrointestinal disorders resulting from the claimed 
shrapnel wounds and has no diagnosed gastrointestinal 
problems that have been shown to be related to service.  
Because there is no nexus between the veteran's alleged 
disability and service, service connection for it is denied.  
38 C.F.R. § 3.303.

Knee condition

The service medical records show no knee injuries or 
complaints regarding the knees.  

On February 1998 VA general medical examination, arthritis of 
the knees was diagnosed.  On May 2003 VA orthopedic 
examination, the examiner diagnosed bilateral knee arthritis.  
Neither examiner provided an opinion regarding the etiology 
of the bilateral knee arthritis.  In any event, however, 
there would be no way to link the veteran's bilateral knee 
arthritis to service without resort to speculation, as no 
knee injuries or complaints are shown in service.  Medical 
opinions based on speculation are not ones upon which the 
Board may rely.  See Beausoleil v. Brown, 8 Vet. App. 459, 
463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) 
(medical opinions that are speculative, general or 
inconclusive in nature cannot support a claim).

Because no nexus between bilateral knee arthritis and service 
is shown, service connection for a knee condition is denied.  
38 C.F.R. § 3.303.

Heart condition to include as secondary to hypertension

The service medical records do not reflect a heart condition.  
The post-service medical records do not show any diagnosis of 
a specific heart condition.  Absent a present disability, 
service connection cannot be granted on any basis, and 
service connection for a heart condition is denied.  
38 C.F.R. §§ 3.303, 3.310; Gilpin, supra.  

Assuming, aguendo, that the veteran does have a specific 
heart condition, service connection would not be warranted.  
There is no competent medical opinion of record relating a 
heart condition to service or to a service-connected 
disability.  Indeed, the veteran has no service-connected 
disabilities.  The Board notes that as discussed below, 
service connection for hypertension is not warranted.  Absent 
a nexus between a present disability and service or a present 
disability and a service-connected disability, service 
connection cannot be granted.  38 C.F.R. §§ 3.303, 3.310.

Residuals of a right heel and ankle fracture

The service medical records reflect that the veteran sprained 
his left ankle in July 1954.  

Pursuant to a May 2003 VA orthopedic examination and X-ray 
study of the feet and ankles, the examiner concluded that the 
ankles and feet were normal bilaterally.  

Whether or not the veteran suffered a right heel and ankle 
fracture in service, there is no sign of a present 
disability, as the right ankle and foot were found to be 
normal on VA orthopedic examination.  Absent a current 
disability, service connection cannot be granted, and service 
connection for the claimed residuals of a right heel and 
ankle fracture must, therefore, be denied.  38 C.F.R. 
§ 3.303; Gilpin, supra.

The Board notes that because residuals of a right heel and 
ankle fracture are not currently shown, there is no need for 
an opinion regarding a nexus between residuals of a right 
heel and ankle fracture and service.  

Hypertension 

On February 1998 VA medical examination, the examiner 
indicated that hypertension was diagnosed in 1986.  Because 
hypertension had its onset three decades after the veteran's 
separation from service, service connection for that disorder 
on a presumptive basis is denied.  38 C.F.R. §§ 3.307, 3.309.  
In order for presumptive service connection to have been 
warranted, it would have had to have been shown within one 
year of May 1956, when the veteran separated from service.  
Id.  

Service connection for hypertension is not warranted on a 
direct basis.  38 C.F.R. § 3.303.  While hypertension has 
consistently been shown on successive VA medical 
examinations, no examiner opined that it was related to the 
veteran's period of active duty service.  Without a nexus 
between the veteran's hypertension and service, service 
connection for hypertension on a direct basis is denied.  
38 C.F.R. § 3.303.

Conclusion

In making the determinations above, the Board has considered 
the provisions of 38 U.S.C.A. § 5107(b), but there is not 
such a state of approximate balance of the positive evidence 
with the negative evidence regarding any of the issues on 
appeal to otherwise warrant a favorable decision with respect 
to any.


ORDER

Service connection for PTSD is denied.

Service connection for hepatitis C is denied.

Service connection for major depressive disorder is denied.

Service connection for residuals of a shrapnel wound 
resulting in digestive problems is denied.

Service connection for a knee condition is denied.

Service connection for a heart condition is denied.

Service connection for residuals of a right heel and ankle 
fracture is denied.

Service connection for hypertension is denied.


REMAND

A remand in this case is necessary to cure certain VCAA 
notification defects.

Regarding the new and material claim, additional notice is 
required.  The RO must advise the veteran of what constitutes 
new and material evidence to reopen the claim of entitlement 
to service connection for a back disorder as contemplated in 
Kent v. Nicholson, 20 Vet. App. 1 (2006).

The RO should send the veteran a corrective VCAA notice that 
outlines information regarding disability ratings and 
effective dates as applicable pursuant to the Court's holding 
in Dingess/Hartman.  

Action on the veteran's TDIU claim will be deferred pending 
resolution of the issue being remanded.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues 
are inextricably intertwined if one claim could have 
significant impact on the other).

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Send the veteran a corrective VCAA 
notice that outlines information regarding 
disability ratings and effective dates as 
applicable pursuant to the Court's holding 
in Dingess/Hartman.  The corrective VCAA 
notice must also include notice as to what 
would constitute new and material evidence 
regarding the particular new and material 
evidence claim herein in accordance with 
Kent.

2.  After the development requested above 
has been completed, the RO should again 
review the record.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


